Citation Nr: 1542028	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to October 1985, January 1991 to June 1991, and October 2001 to August 2002.  The Veteran had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed a timely notice of disagreement in June 2009, and the RO issued a statement of the case (SOC) in February 2010.  The Veteran subsequently perfected his appeal with a VA Form 9.  The RO issued a Supplemental SOC in August 2011.  

The Veteran testified by videoconference before the undersigned Veterans Law Judge in December 2011.  A copy of the transcript has been associated with the file. 

Furthermore, the Board remanded the Veteran's claim of service connection for a low back condition in October 2012, the development was conducted, and a Supplemental SOC was issued in May 2013.  The Board remanded the issue again in August 2014.  

In December 2014, the Board denied the Veteran's claim service connection for a low back condition.  The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.
   
The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion for Remand, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that his back disability is due to military service.  The Veteran has three periods of active duty military service: October 1983 to October 1985, January 1991 to June 1991, and October 2001 to August 2002, as well as periods of service in the National Guard.  Service connection may be granted for injury or disease incurred while on Active Duty for Training (ACDUTRA), full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 01(22).  Service connection may be granted for injuries incurred while on Inactive Duty for Training (INACDUTRA), but not for disease; INACDUTRA is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  

The service treatment records indicate that in February 1990 (which was after his first period of active duty ending in October 1985, but before is second period of active duty beginning in January 1991), the Veteran hurt his back while lifting weights, and he was diagnosed with muscle strain and low back pain; however, during his second period of active duty service, on his March 1991 Report of Medical History, he denied recurrent back pain.  Then, in October 1995 (which was after his second period of active duty ending in June 1991, but before his third period of active duty beginning in October 2001), the Veteran reported going to the emergency room in May 1995 for back pain; he reported that he was on muscle relaxers for his back in October 1996 and in October 1999.  The private medical records reflect that in January 1996, the Veteran presented with scoliosis, recurrent low back strain, and back spasms; a January 1996 X-ray of lumbosacral spine was normal and indicated nothing to suggest a herniated nucleus pulposus (HNP); it was also noted that the Veteran's low back pain had recovered.  When the Veteran was seen in July 1999, he received treatment for back pain but no sciatica was detected; and, in December 1999 (through October 2003), the Veteran received monthly chiropractic spinal manipulative therapy for pain in the neck and back.  On a July 2000 Statement of Medical Examination and Duty Status Report (which was before his third period of active duty), it was noted that when the Veteran was on a two-week period of ACDUTRA he strained his back doing physical training (PT) and was put on 72 hours of light duty; it was noted that the injury was considered to be incurred in the line of duty.

Then, on an October 6, 2001, Initial Medical Review - Annual Medical Certificate it was noted that the Veteran was on muscle relaxers for lower back pain; the physician noted that the Veteran had "back spasms" since the Gulf War with problems once or twice a year and he did not require a profile.  The Board notes that this was done three days before the Veteran's third period of active duty service.  

Then, on February 7, 2002, the Veteran was again treated for back pain after he hurt his back during a physical training (PT) test.  X-ray tests were conducted in conjunction with that injury, and the February 21, 2002 X-ray report showed "a prior compression fracture deformity with mild anterior wedging of T11."  The X-ray report also indicated "anterior bony spurring at the T10-T11 level with minimal degenerative changes in the remaining portion of the lower thoracic spine."  Then on February 14, 2002, it was noted that the Veteran had scoliosis and lumbar muscle spasms.  The Veteran was then given a permanent physical profile for back pain from compression fracture of T-10 and scoliosis.  In July 2002 a Report of Investigation Line of Duty and Misconduct Status was done and stated that the Veteran injured himself while taking the army physical fitness test (sit-ups) and that the medical diagnosis was previous scoliosis and compression fracture of T11 vertebrae and bony spurring.  It was noted that it was in the line of duty and was not the proximate cause of intentional misconduct or neglect.

Notably, the Board observes that the record evidence contains at least two line-of-duty determinations by the service department.  The first line of duty determination was in July 2000, noting that the Veteran strained his back during a two-week period of ACDUTRA.  The second determination was in July 2002, noting that the Veteran had sustained a back injury during a physical fitness test in February 2002.  At that time, an X-ray report revealed a prior compression fracture deformity with mild anterior wedging, anterior bony spurring and minimal degenerative changes of the thoracic segment of the spine, and revealed an otherwise unremarkable X-ray examination of the lumbar segment of the spine.

At the February 2009 VA examination it was noted that the Veteran had infrequent episodes of pain and weakness involving the lower back, with his last episode having occurred over three years ago.  The examiner noted that the Veteran is working "regularly" in security with the sheriff's department; that he had not missed work; and that he did not seek or receive regular medical care for his back condition.  The evaluation results for lumbar spine were essentially normal, as were the X-rays findings.  The diagnosis was of "no pathology to render a diagnosis at this time."  According to the VA examiner, there was no injury to account for the onset of the episodes that the Veteran experienced with his lower back.  The presence of a current back injury was not demonstrated during the examination.

The Veteran was afforded another VA examination in June 2011 and he was diagnosed with degenerative disc disease of the thoracolumbar spine of L4-L5, L5-S1 without evidence of radiculopathy.  The VA examiner opined that the Veteran current degenerative disc disease of the lumbar spine was less likely as not permanently aggravated by his active duty service.  The rationale was that the Veteran injured his back prior to active duty.  It was noted that he had two "line of duty" injuries with recurrent injury on active duty and that he continued to lift significant weights and continued to have low back pain.  The VA examiner observed that the lifting of significant weights contributed to his ongoing back problems, explaining that the Veteran's last VA examination found normal range of motion and no back condition; thus, the VA examiner opined that it was more likely that his current condition is the result of his continued weight lifting.

Then, per the remand instructions, the Veteran was provided another VA examination in March 2013.  The examiner noted the Veteran's history of back problems and a reviewed the claims file.  The examiner diagnosed the Veteran with thoracolumbar spondolyis and lumbar degenerative disk disease: the same diagnoses provided by the July 2011 examination.  The examiner noted the presence of arthritis, as well as degenerative spurring, mild disc space narrowing, and anterior osteophytes, all of which was shown on the imaging tests that were performed.  The examiner was asked to determine whether the Veteran's currently diagnosed back conditions are related to the in-service injuries he sustained.  The examiner opined that the Veteran had a pre-existing low back condition, which he sustained in February 1990 while lifting weights-a time when the Veteran was not on active duty military service.  The examiner provided the following rationale: "[t]he preexisting back condition did not grow more severe during the final period of active duty service.  This is evidenced by the subjective reports" including the normal thoracolumbar and lumbar spine films in October 1993 and the Veteran's self-reported review of symptoms (ROS) from October 1995.  Additionally, the examiner found that the back condition was not aggravated beyond its natural progression by military service; the examiner opined that there was "obvious resolution" of the in-service injury which was evidenced by the subsequent evaluations that did not show a worsening of the condition.  

Finally, the examiner found that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the Veteran's currently-diagnosed conditions (spondylosis and degenerative disk disease) both indicate a degenerative or arthritic condition while the Veteran's in-service conditions were related to a strain, which suggests "supporting structure pathology."  The examiner stated that the Veteran's in-service imaging results were negative for any degenerative findings and that degenerative lumbar changes were first noted on MRI on February 14, 2006.  Therefore, the examiner opined that the Veteran's current degenerative back conditions had their onset subsequent to any period of active service. 

The claim was remanded again, in August 2014, in order to obtain an addendum opinion that considered a February 21, 2002, x-ray report showing degenerative changes in the Veteran's back; the examiner was asked to determine whether it is at least as likely as not that the onset of the Veteran's degenerative processes began at the time of the February 2002 X-ray report.   The examiner indicated that the February 2002 x-ray showed an early degenerative process of the thoracic spine related to an old T10-T11 compression fracture with normal x-ray findings of the lumbar spine.  The examiner noted that no additional imaging studies of the lumbar spine are available until the time of the July 2011 VA examination, at which time lumbar degenerative changes were noted.  Further, the examiner explained that arthritis does not "spread," and therefore, the early degenerative changes of the thoracic spine were related to a healing compression fracture and not to the lumbar degenerative changes noted in 2011.  

The Court found that the March 2013 VA examination did not substantially comply with the October 2012 remand instructions to address whether the Veteran's in-service diagnosis of scoliosis, compounded by a T-11 fracture, caused or contributed to his current back condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the March 2013 VA examiner did not address whether the Veteran's scoliosis, compounded by a T-11 vertebrae fracture caused or contributed to his current degenerative back condition, and as such, a remand is required in order to provide the Veteran with a new VA examination and opinion regarding the etiology of his current back condition.  See Stegall, supra.   

All ongoing relevant private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, any outstanding and relevant VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

The RO/AMC should also obtain any outstanding VA treatment records, specifically those relating to his glaucoma.  All efforts to obtain these records must be documented in the claims file.

2.  Refer the Veteran's claims file to a medical professional with expertise to provide an addendum opinion; or, if the medical professional determines that it is necessary, schedule the Veteran for a VA examination to ascertain the nature and likely etiology of any thoraco-lumbar spine disorder that the Veteran now has.  The entire claims file and a copy of this Remand must be made available to the medical professional assigned in the study of this case.  The medical professional should note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

The examiner is asked to address the following:  is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's in-service diagnosis of scoliosis, compounded by a T11 vertebrae fracture and bony spurring, either caused or contributed to his current degenerative back condition (i.e., diagnosed as thoracolumbar spondylosis, and lumbar degenerative disc disease of L4-L5, L5-S1)?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional is asked to discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, including the use of any medical literature, which may reasonable explain the medical guidance in the study of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




